Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with the analysis provided in the Remarks dated 12/14/2020 and amended claims associated therewith, and concurrently finds the claims to be eligible under §101.     
The claims comprise statutory categories of invention including a process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  Per Prong Two of Step 2A, the claim recites additional elements that integrate the exception into a practical application of inter alia a customer service interaction environment comprising a customer service interaction estimation system executing on a hardware processor the method comprising: storing domain specific data within a business query repository, determining and understanding variations within language for a domain specific category, performing a test planner operation, the test planner operation allowing a user to select a test plan to apply to the identified NLP system, the domain specific NLP system being designed to function within a specific domain, evaluating the identified NLP system using a test planner output, the evaluating establishing a proficiency baseline, the proficiency baseline indicating how well the identified NLP system performs, training the identified natural language processing system to function within the specific domain based upon the proficiency baseline of the identified NLP system for the specific domain, and fabricating a product via a custom product fabrication system, the product being fabricated to include components identified via the identified natural language processing system.   Thus, the claimed limitations are not directed to a judicial exception of an abstract idea (Step 2A: NO). The claims are therefore patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/KURTIS GILLS/Primary Examiner, Art Unit 3623